[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT CT Page 4443
This is an action by the City of Hartford to enforce the abatement of alleged building violations and to obtain a receiver of rents. Defendant has filed a two-count counterclaim alleging under 42 U.S.C. § 1983 that his procedural due process rights were violated by the City's posting of notice on the premises and the subsequent eviction of an unspecified number of his tenants. In addition, defendant seeks to have Section 18-10 of the Hartford Municipal Code declared unconstitutional.
Now defendant moves for summary judgment on his counterclaim.
A cursory examination of the file indicates that several genuine issue of material fact remain in dispute as to all the claims asserted under the counterclaim including the circumstances of the alleged "placarding", the extent of the emergency nature of the situation, and the alleged deprivation of a hearing to the defendant before an impartial hearing officer.
Accordingly defendant's motion for summary judgment is denied.
Wagner, J.